Citation Nr: 1450534	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  13-25 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUES

1.  Entitlement to service connection for a respiratory disability, variously claimed as bronchitis and chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected chronic vasomotor rhinitis with sinusitis.

2.  Entitlement to a rating in excess of 10 percent for chronic vasomotor rhinitis with sinusitis. 



ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served from March 1951 to March 1953.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  [The Veteran's record is now in the jurisdiction of the Chicago, Illinois RO.]  At his request the Veteran was scheduled for a September 2014 Travel Board hearing.  He failed (without giving cause) to appear, and the hearing request is deemed withdrawn. 

The rating decision on appeal specifically adjudicated and denied service connection for COPD.  As the Veteran's claim was not so limited (he indicated that his "respiratory condition" had changed and that he had received diagnoses of bronchitis and COPD), because the record shows diagnoses of bronchitis and COPD, and with application of the reasoning of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the issue is characterized as stated on the preceding page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that his service-connected vasomotor rhinitis with sinusitis has worsened and thus caused or contributed to the more recent diagnoses of bronchitis and COPD.

A review of the record found that pertinent private treatment records appear to be outstanding.  In January 2010, the Veteran claimed that his service-connected respiratory disability had worsened and indicated he received treatment for his respiratory disabilities from Dr. Sheela Manaparambil, Dr. Anna Nowobilska, and Dr. Federika.  He has submitted some private treatment records including reports of May 2005 and November 2009 pulmonary function studies which show mild airways obstruction, and December 2009 treatment records from the named providers/Advocate Medical Group showing a diagnosis of acute bronchitis which was treated with antibiotic therapy.  On March 2010 VA examination, the examiner noted that the Veteran reported that he was originally seen by a VA otolaryngologist in 1993, but has since received ongoing treatment for his sinus/respiratory disabilities from private providers, primarily Dr. Nowobilska.  He also reported that in the 1980s he was hospitalized for a respiratory problem, and in 2009 he was hospitalized for bronchitis.  As the complete records of the private treatment may contain pertinent information, they must be sought.

The Veteran is advised that a governing regulation provides that when evidence requested in connection with a claim for VA benefits (to include identifying information and/or releases) is not received within a year after the date of request the claim is to be considered abandoned.  38 C.F.R. § 3.158(a). 

Furthermore, the March 2010 VA examiner opined that the Veteran's COPD is not related to his service-connected vasomotor rhinitis and sinusitis, but rather is due to his cigar smoking.  However, the examiner noted that he was not able to review the Veteran's claims file (and also did not address whether the Veteran's COPD was aggravated by the Veteran's rhinitis and sinusitis).  Therefore, the examination report is inadequate for rating purposes and another examination is necessary. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should advise the Veteran to identify all private providers of evaluations or treatment he has received for respiratory disability, rhinitis, and sinusitis (to specifically include Dr. Nowobilska, Dr. Manaparambil, and Dr. Federika) and to provide authorizations for VA to secure complete clinical records of such evaluations and treatment.  The AOJ should secure complete records from all the providers identified.  If any private records sought are not received pursuant to VA's request, the AOJ should advise him that ultimately it is his responsibility to ensure that pertinent private treatment records are received.

2.  Thereafter, the AOJ should arrange for an otolaryngologic examination of the Veteran to determine the current severity of his service-connected chronic vasomotor rhinitis with sinusitis.  The examiner must review the entire record in conjunction with the examination.  The examiner must be provided a copy of the criteria for rating sinusitis and rhinitis (i.e. 38 C.F.R. § 4.97, the General Rating Formula for sinusitis, and Code 6522), and the clinical findings reported must be sufficiently detailed to allow for rating under all criteria therein.  The examiner must explain the rationale for any opinions.

3.  The AOJ should also arrange for the Veteran to be examined by a pulmonologist to determine the nature and likely etiology of his respiratory disability(ies).  The Veteran's record (to include this remand and the private records received pursuant to the request above) must be reviewed by the examiner in conjunction with the examination, and all indicated tests or studies should be completed.  Based on examination and interview of the Veteran and review of the record, the examiner should: 

(a) Identify (by clinical diagnosis) each respiratory disability found on examination (or shown by the record).
(b) As to each respiratory disability entity diagnosed, opine whether such is at least as likely as not (a 50 percent or better probability) related to the Veteran's service, or was caused or aggravated (the opinion must encompass the concept of aggravation) by his service-connected chronic vasomotor rhinitis with sinusitis.

Please include rationale for all opinions.

4.  After completion of the above, the AOJ should review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

